Citation Nr: 0327782	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  03-05 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical 
Center
in Fort Harrison, Montana


THE ISSUE

Whether there was clear and unmistakable error in the March 
1958 rating decision, which denied service connection for 
anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to May 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office and Medical Center (RO).  The RO found that 
there was no clear and unmistakable error in the March 1958 
rating decision, which denied service connection for anxiety 
reaction.


FINDING OF FACT

Service connection for anxiety reaction was denied by the RO 
in March 1958.  In a May 1965 decision, the Board denied 
service connection for anxiety reaction on the merits.  In 
each decision, VA found that anxiety reaction was not 
incurred in or aggravated by service.  


CONCLUSION OF LAW

The March 1958 rating decision was subsumed by the May 1965 
Board decision and therefore is not subject to review for 
clear and unmistakable error.  38 C.F.R. §§ 3.105(a), 20.1104 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The veteran's representative has asserted 
that this case should be remanded back to the RO for VA to 
fulfill its duty under the VCAA; however, the VCAA does not 
apply to a claim for clear and unmistakable error, and thus 
no remand is necessary.  Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001).

The veteran's asserts that clear and unmistakable error 
exists in the March 1958 rating decision.  He states that the 
reasons for the denial are not clear.  He argues that a 
November 1957 letter from Dr. Sanfilippo indicated that he 
had received treatment for a nervous condition from June 1945 
to June 1957 and that a February 1958 VA examination report 
indicated that the veteran denied having received any 
psychiatric treatment either during service or after service.  
The veteran states that the March 1958 rating decision 
arbitrarily and capriciously denied the claim without 
clarifying the contradiction between what Dr. Sanfilippo 
stated in his letter and what was reported in the VA 
examination report.

In the Certificate of Disability for Discharge, it indicates 
that the veteran received psychological rehabilitation at a 
hospital, was taught lip reading, and was furnished a hearing 
aid.

When the veteran filed an original claim for compensation in 
May 1945, he submitted a claim for defective hearing.  April 
1947 and March 1950 VA examination reports show that 
mentality was normal.  

In a VA Form 8-526, Veteran's Application for Compensation or 
Pension, received in November 1957, the veteran indicated 
that he was seeking compensation for a nervous condition, 
which had begun in 1943.  He stated he had received treatment 
from a Dr. F. J. Young for a nervous condition and a strained 
back in 1953 and 1956 and had received treatment for a 
nervous condition while in service.  

In a November 1958 letter from Dr. J. A. Sanfilippo (Dr. 
Sanfilippo hand wrote the letter and put the "1958" date on 
it), he stated that the veteran had been under medical care 
from June 1945 to June 1957 for a psychoneurosis and was in 
"dire need" of outpatient treatment.

A February 1958 VA examination report shows that the examiner 
had an opportunity to review the claims file.  He stated that 
the service medical records showed no neuropsychiatric 
treatment and no neuropsychiatric diagnosis.  The examiner 
noted that the veteran reported not having received any 
psychiatric treatment while in service and nor since his 
discharge from service to the present time.  Following the 
examination, the examiner entered a diagnosis of anxiety 
reaction.  

In the March 1958 rating decision, the RO noted that Dr. 
Sanfilippo's letter was of record but that he did not 
indicate who had treated the veteran for the psychoneurosis.  
The RO further noted that there was no evidence of a nervous 
condition in the service medical records and that the 
February 1958 examination showed a diagnosis of anxiety 
reaction and determined that anxiety reaction was not related 
to service.  The veteran was notified of the decision in a 
March 1958 letter.  

In a May 1958 letter from Dr. Sanfilippo, he stated that he 
had advised that the veteran continue treatment at the mental 
hygiene clinic and stated that the veteran had been under 
psychiatric care from November 1945 to October 1947.

In a statement received by the veteran in December 1963, he 
stated he wanted to reopen his claim for a nervous condition.  

In March 1964, the RO stated that it had been held that a 
nervous condition was not incurred in or aggravated by 
service.  The letter indicated that the veteran's appellate 
rights were attached.  The veteran appealed the decision and 
perfected an appeal to the Board.  

The veteran had an RO hearing in July 1964.  He stated that 
he had been receiving treatment for a psychiatric disorder 
since Dr. Sanfilippo submitted the November 1958 letter and 
recommended outpatient treatment at the VA outpatient clinic 
in Chicago.  He argued that he had received psychological 
readjustment while in service and that within a short period 
of time following his discharge from service that he received 
treatment for a psychoneurosis.  The veteran testified that 
he first went to see Dr. Sanfilippo in 1945 with complaint of 
being nervous and upset.  The veteran submitted several lay 
statements wherein his friends stated that the veteran became 
a nervous person when he was discharged from service.  

A July 24, 1964, letter from Dr. Sanfilippo indicated that 
the veteran was "under medical (psychiatric) treatment at 
the Mental Hygiene Clinic" from November 1945 to October 
1947.  In a July 31, 1964, letter, he stated, "It is 
unfortunate that I cannot supply you with dates of treatments 
on the [veteran] because his files were lost."

A September 1964 affidavit from a private physician indicates 
that he treated the veteran in 1947 for depressive state.

An October 1964 letter from a VA physician indicated that the 
veteran had applied for psychotherapy in November 1959.  

In May 1965, the Board denied the claim for service 
connection for a neuropsychiatric disorder.  The Board 
determined that the service medical records did not reveal 
the onset of any neuropsychiatric disorder during service and 
that such condition was not reported during a period of 
inservice hospital observation, which ended in the veteran 
being discharged from service.  It further determined that 
the neuropsychiatric disorder reported by Dr. Sanfilippo in 
1947 was not shown to be related to a disease or injury in 
service.  

Under the provisions of 38 C.F.R. § 3.105(a) (2003), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous. Otherwise 
prior decisions are final.  38 U.S.C.A. § 7105 (West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  

The issue before the RO in March 1958 was whether service 
connection was warranted for a psychiatric disorder.  The 
veteran's claim for clear and unmistakable error in the March 
1958 rating decision loses for two reasons, which are 
described below.

First, the veteran's claim for clear and unmistakable error 
in the March 1958 rating decision lacks legal merit because 
the Board considered the same information in its May 1965 
decision as the RO did in the March 1958 rating decision and 
affirmed the denial of service connection.  A rating decision 
issued by the agency of original jurisdiction, which is 
appealed to and affirmed by the Board is considered to be 
subsumed by the Board decision and, thus, pursuant to the 
Federal Circuit's holding in Smith (William A.) v. Brown, 
35 F.3d 1516, 1523-25 (Fed. Cir. 1994) (Board decisions not 
subject to collateral attack under 38 C.F.R. § 3.105(a)), no 
claim of clear and unmistakable error, under section 
3.105(a), may exist as a matter of law.  See also Duran v. 
Brown, 7 Vet. App. 216, 224 (1994) (Clear and unmistakable 
error can be alleged only as to a "prior, unappealed [RO 
rating] decision.").  

While the veteran did not appeal the March 1958 rating 
decision, the Board finds that the March 1958 rating decision 
was essentially subsumed by the Board's decision in May 1965.  
Stated differently, when the Board adjudicated the veteran's 
claim for service connection for a psychiatric disorder, it 
adjudicated the claim on the merits as opposed to a 
previously-denied claim.  Therefore, the March 1958 rating 
decision may not be reviewed for clear and unmistakable 
error, and any such claim cannot exist as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (In a case 
where the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  

Second, in the alternative, assuming that the March 1958 
rating decision was not subsumed by the May 1965 Board 
decision, the Board has carefully reviewed the evidence of 
record at the time of the March 1958 RO rating decision and 
the law extant at that time and concludes that the 
application of the law to the facts in this case is against a 
finding that clear and unmistakable error was committed by 
the RO in its March 1958 rating decision.  On this point, the 
Board must emphasize that the Court has consistently stressed 
the rigorous nature of the concept of clear and unmistakable.  
Fugo, 6 Vet. App. at 43-44 ("[i]t must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error'" and, there is a "presumption of 
validity to otherwise final decisions" and the "presumption 
is even stronger" when such cases are collaterally attacked 
on the basis of error).

The Board finds that the veteran has failed to show that the 
March 1958 RO rating decision was clearly and unmistakably 
erroneous, particularly to the extent that had any alleged 
error not been committed, the outcome in the case would have 
been manifestly different.  See Fugo, 6 Vet. App. at 44.  At 
the time of the rating decision, there was evidence that 
indicated that the veteran had received psychiatric treatment 
right after being discharged from service.  However, there 
was also evidence showing that the veteran denied having 
received treatment for a psychiatric disorder both during 
service and following service.  The RO chose to give more 
probative value to the veteran's admission of not having 
received treatment for a psychiatric either during service or 
immediately following service than the private physician's 
allegation that the veteran had received treatment from 1945.  
Additionally, the private physician did not enter a diagnosis 
of a psychosis, which would have raised the possibility of 
presumptive service connection (compensation may be granted 
if a psychosis manifest to a compensable degree within one 
year of separation from service).  Regardless, here, the 
veteran is essentially expressing disagreement as to how the 
facts were then weighed or evaluated, which, cannot form the 
basis of a valid claim of clear and unmistakable error in a 
rating decision.  Russell, 3 Vet. App. at 313 ("In order for 
there to be a valid claim of clear and unmistakable error, . 
. . the claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated").  Thus, the RO's determination in 1958 to deny 
service connection for anxiety reaction cannot constitute 
clear and unmistakable error.

As stated above, the veteran has argued that the RO 
arbitrarily and capriciously denied his claim without 
clarifying the contradiction between what Dr. Sanfilippo 
stated and what was reported in the February 1958 VA 
examination report.  Even if it was determined that the RO 
should have clarified the contradiction, at worst, such would 
constitute a breach of the duty to assist, which would not 
constitute a valid clear and unmistakable error claim.  Hayre 
v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999) (noting that a 
recently enacted regulation, 38 C.F.R. § 20.1403 (1999), 
specifically provided that the breach of the duty to assist 
did not constitute clear and unmistakable error); Caffrey, 6 
Vet. App. at 377.  A finding of an incomplete record, as 
opposed to an incorrect record, would not be a valid claim 
for clear and unmistakable error.  Caffrey, 6 Vet. App. at 
383.

For the above two reasons, the Board has determined that the 
veteran has not raised a valid claim for clear and 
unmistakable error as to the March 1958 rating decision, 
which denied service connection for anxiety reaction.  





	(CONTINUED ON NEXT PAGE)




ORDER

The claim of clear and unmistakable error in the March 1958 
rating decision, which denied service connection for anxiety 
reaction, is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



